Citation Nr: 0902724	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic 
psychiatric disability, currently assessed as bipolar 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costochondritis, 
claimed as chest/sternal pain.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 until May 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

During the November 2008 Board hearing the veteran raised a 
claim for entitlement to service connection for the right 
knee.  This claim has not been adjudicated and is REFERRED to 
the RO for appropriate action.  

In this decision the Board reopens the claims for service 
connection for bipolar disorder and costochondritis, claimed 
as chest/sternal pain.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  On November 19, 2008, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim 
concerning whether new and material evidence had been 
submitted to reopen a clam for service connection for the 
left knee.

2.  A September 2002 rating decision which denied service 
connection for a chronic psychiatric disability, currently 
assessed as bipolar disorder, and denied reopening a claim 
for service connection for costochondritis, claimed as 
chest/sternal pain, is final.

3.  The evidence associated with the claims file subsequent 
to the September 2002 rating decision relates to an 
unestablished fact necessary to substantiate the claim for a 
chronic psychiatric disability, currently assessed as bipolar 
disorder, and raises a reasonable possibility of 
substantiating the claim.

4.  The evidence associated with the claims file subsequent 
to the September 2002 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
costochondritis, claimed as chest/sternal pain, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
the claim concerning whether new and material evidence had 
been submitted to reopen a clam for service connection for 
the left knee have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Evidence received since the final September 2002 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a chronic psychiatric 
disability, currently assessed as bipolar disorder, is new 
and material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2008).

3.  Evidence received since the final September 2002 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for costochondritis, 
claimed as chest/sternal pain, is new and material, and the 
veteran's claim for that benefit is reopened. 38 U.S.C.A. §§ 
5103, 5103A, 5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.159, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing or on the record at a hearing at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.202 (2008).  Withdrawal may be made by the appellant or by 
his authorized representative. 38 C.F.R. § 20.204 (2008).

In November 2008, during the Board hearing, the veteran 
clearly indicated she wished to withdraw her appeal 
concerning whether or not new and material evidence had been 
submitted to reopen a clam for service connection for the 
left knee.  The veteran has met the criteria of 38 C.F.R. § 
20.204 and withdrawn this appeal and there remains no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and this claim is 
dismissed.

New and Material Evidence

The veteran seeks service connection for a psychiatric 
disability, currently assessed as bipolar disorder, and 
costochondritis, claimed as chest/sternal pain.  Claims for 
service connection for sternal pain were previously 
considered and denied by the RO in rating decisions dated in 
July 1997 and September 2002.  The veteran did not appeal the 
decisions and as such, they are final. 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1103.  A claim for bipolar disorder was 
previously considered and denied by the RO in a September 
2002 rating decision.  The veteran did not appeal the 
decision and as such, the September 2002 decision represents 
a final decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant on September 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  Furthermore, the Board finds the 
evidence associated with the claims file is sufficient to 
reopen the claim and as such a deficiency in notice, if any, 
does not inure to the veteran's prejudice.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the September 2002 rating decision that denied 
service connection for bipolar disorder and sternal pain, the 
evidence of record consisted of service treatment records, VA 
outpatient treatment records, private medical records and the 
reports of VA examinations.  Subsequently, additional VA 
outpatient treatment records, private medical records, lay 
statements and a decision from the Social Security 
Administration have been associated with the claims file.  
Additionally, the veteran provided testimony at a Board 
hearing.

Concerning the claim for bipolar disorder, the claim was 
previously denied in September 2002 as there was no evidence 
of bipolar disorder during service and no evidence of a 
nexus.  The evidence received subsequent to the September 
2002 rating decision includes a letter from a private 
physician dated in November 2004 that indicated that review 
of the veteran's service records suggested that the veteran 
suffered considerable depressive symptoms during service and 
the reports of aggravation of the depression may have been 
aggravated by military service.  Similarly, a private record 
dated in May 2005 noted the veteran had mood swings prior to 
service.  After review of the service records the physician 
concluded it was as likely as not that military service 
aggravated the bipolar disorder.  Presuming such evidence is 
credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to the unestablished 
element of a nexus between the current disability and service 
which is necessary to substantiate the veteran's claim. See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that 
"the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied").

Presumed credible, the additional evidence received since the 
September 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for a psychiatric disability, currently assessed 
as bipolar disorder, is reopened.

Concerning the claim for service connection for sternal pain, 
the evidence submitted subsequent to the September 2002 
rating decision is new, in that it was not previously of 
record.  The newly submitted evidence is also material.  The 
claim for sternal pain was denied in the September 2002 
rating decision as the veteran had not provided new and 
material evidence.  The claim was initially denied in a July 
1997 rating decision as there was no evidence of a nexus 
between the sternal pain and service or evidence of 
continuity of pain.  The evidence received subsequent to the 
September 2002 rating decision includes a June 2005 statement 
from a VA physician which noted the veteran treated for 
costochondritis and recurrent episodes of chest pain.  The 
physician noted this condition started in the military from 
lifting heavy packs.  The physician further noted she 
reviewed the veteran's military records that indicated these 
conditions started while the veteran was on active duty.  In 
other words, the evidence includes a record which suggests a 
relationship between the sternum condition and service.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that 
"the question of what constitutes material evidence to 
reopen a claim for service connection depends on the basis on 
which the prior claim was denied").  Presuming such evidence 
is credible for the limited purpose of ascertaining its 
materiality, this would therefore relate to the unestablished 
element of a nexus between the current disability and service 
which is necessary to substantiate the veteran's claim.

Presumed credible, the additional evidence received since the 
September 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that the claim for service 
connection for costochondritis, claimed as chest/sternal 
pain, is reopened.


ORDER

The appeal concerning whether new and material evidence had 
been submitted to reopen a claim for service connection for a 
left knee disability is dismissed.

New and material evidence having been submitted, the claim 
for service connection for a chronic psychiatric disability, 
currently assessed as bipolar disorder, is reopened.  To this 
extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for costochondritis, claimed as 
chest/sternal pain is reopened.  To this extent and to this 
extent only, the appeal is granted.


REMAND

Having reopened the claims concerning service connection for 
a chronic psychiatric disability, currently assessed as 
bipolar disorder, and costochondritis, claimed as 
chest/sternal pain, the Board finds that further development 
is necessary. 

The record reflects the Social Security Administration 
granted disability benefits to the veteran in a September 
2008 decision.  These benefits are based in part on the 
veteran's bipolar disorder and other psychiatric 
disabilities.  However, complete copies of the medical 
records upon which any disability decision was based, as well 
as any agency decision with the associated List of Exhibits, 
have not been made part of the claims file.  VA's duty to 
assist extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

Additionally, under the duty to assist, a medical examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the veteran has current psychiatric 
diagnoses, symptoms during service and an opinion that 
service may have aggravated the psychiatric condition.  
Significantly, the Board notes that the symptoms during 
service were characterized primarily as a personality 
disorder but were also noted as suicidal gesture versus 
depression and differential diagnoses included rule out 
depression, rule out adjustment disorder and rule out 
dysthymic disorder.  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior will be accepted as showing 
preservice origin. 38 C.F.R. § 3.303(c).  Chronic 
psychoneurosis of long duration and other psychiatric 
symptomatology shown to exist prior to service with the same 
manifestations during service will also be accepted as 
showing preservice origin.  Furthermore, personality 
disorders as such are not diseases or injuries within the 
meaning of applicable legislation providing for compensation 
benefits. 38 C.F.R. § 3.303(c).  While personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits. 38 C.F.R. § 
3.303(c), the Board notes that service connection may still 
be warranted where a congenital or developmental defect is 
subject to a superimposed injury or disease during service. 
VAOPGCPREC 82-90 (July 18, 1990).

Given the above, without further clarification, the Board is 
without medical expertise to ascertain whether any current 
bipolar disorder is related to service or is the result of 
aggravation of the personality disorder noted during service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any and all psychiatric disabilities 
that may be present and whether any is the continuation of a 
disease which had its onset in service or the result of a 
superimposed injury on the personality disorder, shown in 
service.

Similarly, concerning the costochondritis, the evidence 
includes current diagnoses, a complaint during service and a 
statement, without a detailed rationale, which generally 
links the condition to an injury during service.  Therefore, 
the Board is of the opinion that the veteran has met the 
criteria of 38 C.F.R. § 3.159 and a VA examination should be 
obtained. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain 
additional documents concerning the 
veteran's Social Security Administration 
(SSA) benefits; specifically, any List of 
Exhibits associated with the SSA's 
September 30, 2008 decision, including 
copies of all of the medical records 
concerning the veteran's claims on appeal.

2.  The veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any psychiatric 
disability, including bipolar disorder, 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

a) Whether it is at least as likely as not 
(a 50% probability or more) that any 
diagnosed psychiatric disability, 
including bipolar disorder, is related to 
any event or incident in service.

b) Whether it is at least as likely as not 
(a 50% probability or more) that any 
currently diagnosed psychiatric disability 
is the result of a superimposed injury on 
the personality disorder, shown in 
service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  The veteran should also be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any 
costochondritis or sternum disability that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and the examination render an 
opinion as to the following:

Whether it is at least as likely as not (a 
50% probability or more) that any 
diagnosed costochondritis or sternum 
disability is related to any event or 
incident in service.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

4.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


